
	

113 SRES 212 ATS: Commending David J. Schiappa.
U.S. Senate
2013-08-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		1st Session
		S. RES. 212
		IN THE SENATE OF THE UNITED STATES
		
			August 1, 2013
			Mr. McConnell (for
			 himself, Mr. Reid,
			 Mr. Alexander, Ms. Ayotte, Ms.
			 Baldwin, Mr. Barrasso,
			 Mr. Baucus, Mr.
			 Begich, Mr. Bennet,
			 Mr. Blumenthal, Mr. Blunt, Mr.
			 Boozman, Mrs. Boxer,
			 Mr. Brown, Mr.
			 Burr, Ms. Cantwell,
			 Mr. Cardin, Mr.
			 Carper, Mr. Casey,
			 Mr. Chambliss, Mr. Chiesa, Mr.
			 Coats, Mr. Coburn,
			 Mr. Cochran, Ms. Collins, Mr.
			 Coons, Mr. Corker,
			 Mr. Cornyn, Mr.
			 Crapo, Mr. Cruz,
			 Mr. Donnelly, Mr. Durbin, Mr.
			 Enzi, Mrs. Feinstein,
			 Mrs. Fischer, Mr. Flake, Mr.
			 Franken, Mrs. Gillibrand,
			 Mr. Graham, Mr.
			 Grassley, Mrs. Hagan,
			 Mr. Harkin, Mr.
			 Hatch, Mr. Heinrich,
			 Ms. Heitkamp, Mr. Heller, Ms.
			 Hirono, Mr. Hoeven,
			 Mr. Inhofe, Mr.
			 Isakson, Mr. Johanns,
			 Mr. Johnson of Wisconsin,
			 Mr. Johnson of South Dakota,
			 Mr. Kaine, Mr.
			 King, Mr. Kirk,
			 Ms. Klobuchar, Ms. Landrieu, Mr.
			 Leahy, Mr. Lee,
			 Mr. Levin, Mr.
			 Manchin, Mr. Markey,
			 Mr. McCain, Mrs. McCaskill, Mr.
			 Menendez, Mr. Merkley,
			 Ms. Mikulski, Mr. Moran, Ms.
			 Murkowski, Mr. Murphy,
			 Mrs. Murray, Mr. Nelson, Mr.
			 Paul, Mr. Portman,
			 Mr. Pryor, Mr.
			 Reed, Mr. Risch,
			 Mr. Roberts, Mr. Rockefeller, Mr.
			 Rubio, Mr. Sanders,
			 Mr. Schatz, Mr.
			 Schumer, Mr. Scott,
			 Mr. Sessions, Mrs. Shaheen, Mr.
			 Shelby, Ms. Stabenow,
			 Mr. Tester, Mr.
			 Thune, Mr. Toomey,
			 Mr. Udall of Colorado,
			 Mr. Udall of New Mexico,
			 Mr. Vitter, Mr.
			 Warner, Ms. Warren,
			 Mr. Whitehouse, Mr. Wicker, and Mr.
			 Wyden) submitted the following resolution; which was considered and
			 agreed to
		
		RESOLUTION
		Commending David J.
		  Schiappa.
	
	
		Whereas, David Schiappa has loyally served the Senate for
			 29 years, his entire professional career, starting in the Senate in December
			 1984;
		Whereas, David Schiappa grew up in Maryland and graduated
			 from DeMatha Catholic High School, the University of Maryland, and Johns
			 Hopkins University;
		Whereas, David Schiappa rose through all the positions in
			 the Republican Cloakroom finally serving as either Secretary for the Majority
			 or Secretary for the Minority for the last three Republican Leaders;
		Whereas, David Schiappa has at all times discharged the
			 duties of his office with great dedication, diligence, and sense of service,
			 thus earning the respect of Republican and Democratic Senators alike, as well
			 as their staffs; and
		Whereas, his good humor, storytelling ability, and
			 easy-going manner have made him an invaluable member of the Senate family: Now,
			 therefore, be it
		
	
		That the Senate expresses its
			 appreciation to David Schiappa and his family and commends him for his
			 outstanding and faithful service to the Senate. The Secretary of the Senate
			 shall transmit a copy of this resolution to David J. Schiappa.
		
